 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    JONATHAN WAYNE MUNDO,                           Case No. 3:17-cv-00322-HDM-CBC
12                      Petitioner,                   ORDER
13           v.
14    DIRECTOR OF N.D.O.C., et al.,
15                      Respondents.
16

17          Petitioner has filed a motion to voluntarily dismiss ground 1 (ECF No. 40) and a request

18   (ECF No. 41). These motions are moot because the court has dismissed the action.

19          IT THEREFORE IS ORDERED that petitioner’s motion to voluntarily dismiss ground 1

20   (ECF No. 40) is DENIED as moot.

21          IT FURTHER IS ORDERED that petitioner’s request (ECF No. 41) is DENIED as moot.

22          DATED: October 2, 2018.
23                                                              ______________________________
                                                                HOWARD D. MCKIBBEN
24                                                              United States District Judge
25

26
27

28
                                                     1
